Citation Nr: 1442119	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-01 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected right foot and toe disability.  

2.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected right foot and toe disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1981 to August 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a June 2013 hearing before the undersigned Veterans Law Judge (VLJ) in Portland, Oregon.  A transcript of the hearing is of record.

Subsequent to the last Supplemental Statement of the Case issued in July 2012, additional private medical evidence was submitted along with a waiver of RO jurisdiction.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issue of entitlement to service connection for a right knee disability, to include as secondary to a service-connected right foot and toe disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of a right ankle disability, and has not had such a disability at any time during the pendency of his claim.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a right ankle disabiliy have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran was provided adequate notice with respect to his right ankle condition claim in a July 2009 letter, prior to the August 2009 rating decision on appeal.  The Board notes that while the July 2009 letter did not list the right ankle condition as secondary to the service-connected right foot and toe disability (due to the Veteran not claiming it as such on his June 2009 claim), the letter did provide general notice on how to substantiate a claim on a secondary basis, as well as specifically with respect to the right knee disability as secondary to the right foot and toe disability.  As the Veteran received general notice with respect to how to substantiate a claim based on secondary service connection, the Board finds that VA has satisfied its duty to notify with respect to the Veteran's claim.  

The Veteran also provided testimony at a June 2013 hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were explained during the hearing and the submission of additional evidence was suggested.  The VLJ specifically referenced the need for a diagnosis of an ankle disorder and that pain alone does not constitute a diagnosis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has either identified any prejudice in the conduct of the Board hearing.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records (STRs) were previously associated with the Veteran's claims file.  In addition, identified private treatment records were also obtained.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2013).  In relation to the Veteran's right ankle condition claim on appeal, the Veteran was provided with VA examinations in July 2009 and February 2011.  In his October 2009 Notice of Disagreement (NOD), the Veteran appeared to raise an issue with the thoroughness of the July 2009 VA examination and referenced the examiner not having a copy of his "service health records."  The July 2009 VA examination report in fact noted that the claims file, including STRs, was available and specifically cited to some of the STRs.  Overall, the Board finds the VA examination reports to be thorough, complete and a sufficient bases upon which to reach a decision on the Veteran's right ankle condition claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  (2007). 

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

II.  Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R.  § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

III.  Analysis 

The Veteran seeks entitlement to service connection for a right ankle condition, to include as secondary to a service-connected right foot and toe disability, which was granted related to an in-service incident involving a crush injury to his right foot being run over by an aircraft.  See February 1986 Rating Decision.  

The Veteran was afforded a VA examination in July 2009 that focused on his right foot and right knee, but while the examination report did discuss the Veteran's right ankle and mentioned episodes of pain and twisting of the right ankle, no diagnosis was provided with respect to the right ankle.  The Veteran was afforded a VA examination in February 2011 that focused on his right ankle.  This examination report also mentioned episodes of pain and twisting of the right ankle, as well as "a feeling of instability."  This examination report referenced x-rays of the right ankle, which included an impression that "[t]he cause for the patient's symptoms is not detected."  The examination report also included under a different impression section that the Veteran "has reported history of twisting events of his right ankle...No significant pathology on current...ankle x-rays."  An addendum to the February 2011 VA examination report stated that, after a review of the claims file, there was "[n]o significant change in my diagnosis or assessment" and that the "Veteran does have a history of straining and spraining his right ankle on uneven surfaces after he left the military, but it would be speculation for me to attribute his current right ankle problem to military service or directly his service connected conditions."
Additional private treatment records are associated with the claims file.  A May 2009 private treatment record from Dr. P.T. stated that the Veteran's "ankle is painful when he runs and painful at rest, very sensitive to temperature."  This note provided an assessment of "[p]ost traumatic injury to right ankle, service-related, seemingly in the joint rather than neuropathic."  An October 2010 physical therapy private treatment record references "mild [right] ankle weakness" and a November 2010 physical therapy private treatment record also referenced right ankle weakness.  An October 2011 private treatment record from Dr. P.T. referenced "[r]ight ankle pain" and included an assessment of "[c]hronic ankle pain."  

Also of record are private medical letters.  A June 2013 letter from private Dr. J.F. referenced "ongoing problems" with the Veteran's right ankle and stated that after the Veteran's in-service injury, he "subsequently developed pain in the right ankle...which is more likely than not due to his injury of the right foot."  The June 2013 letter from Dr. J.F. also stated that the Veteran "has a service-connected primary condition which is the injury to the right foot, secondary diagnoses of pain in the right ankle", which the letter further related to the Veteran's in-service "right foot injury."  Also of record is a June 2013 letter from private provider D.P. (a podiatrist), which stated that the Veteran's "foot pain and subsequent modified gait most definitely adversely affects his ankle...function" and that "[b]y addressing his distal medial right foot pain and controlling his excess pronation, we should be able to improve his overall gait and decrease his ankle...discomfort."  The June 2013 letter from provider D.P. also included a positive opinion, linking the Veteran's "right foot issues" to his service.  

With regards to the Veteran's lay testimony, in his June 2009 claim, the Veteran' listed his issue as "[r]ight ankle" and stated that he falls "a lot more" due to his foot and weakened ankle.  In an August 2009 statement, the Veteran stated that his "right ankle has become increasing worse over the years.  Now it seem to twist or turn at a moments notice."  In his October 2009 NOD, the Veteran referenced often losing his balance and that his right ankle "often" turns or twists.  At the June 2013 hearing, the Veteran testified that his right ankle problem has "affected me since I got out of the service" and that "[t]he toes and balance with my foot causes me to, well, lose my balance, or twist an ankle...at times, it has caused some pretty good pain or some falls...But it all boils down to is my right foot gives me trouble and I fall every once in a while from it."  

Based on review of the evidence, the Board concludes that entitlement to service connection for a right ankle condition is not warranted.  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The medical evidence of record does not show a current diagnosis of a right ankle condition and without a current diagnosis of a right ankle disability, the Veteran's claim cannot succeed.  

The medical evidence discussed above, while variously referencing symptoms to include pain, does not provide a diagnosis of a right ankle condition.  While the May 2009 private treatment record from Dr. P.T. provided an assessment of "[p]ost traumatic injury to right ankle, service-related, seemingly in the joint rather than neuropathic", this statement alone referencing a post traumatic injury to the right ankle does not provide evidence of a diagnosis of a current disability.  The Board notes that the later October 2011 private treatment record from the same provider did not include a diagnosis, but an assessment of "[c]hronic ankle pain".  The February 2011 VA examination report references that the "Veteran does have a history of straining and spraining his right ankle on uneven surfaces after he left the military", but this appears to reference acute and transitory strains and sprains, rather than a chronic right ankle condition.  As to the various references of record to the Veteran's right ankle being painful, pain alone, without medical diagnosis or evidence of underlying pathology, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).   

Additionally, the Board has considered the Veteran's lay statements.  The Veteran is competent to testify that his right ankle twists and turns, that he loses his balance and falls down, and to readily observable symptoms of his right ankle, such as pain.  The Board finds the Veteran's statements in regards to his right ankle to be credible.  The Veteran, however, is not competent to provide a diagnosis of a right ankle condition, as this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In conclusion, the Board finds that without a current diagnosis of a right ankle disability, the criteria for entitlement to service connection for a right ankle condition have not been met and the Veteran's claim must be denied.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


ORDER

Entitlement to service connection for a right ankle disability is denied.  


REMAND

With respect to the Veteran's claim for entitlement to service connection for a right knee disorder, remand is required for further development.  A June 2013 letter from private Dr. J.F. provided a positive opinion relating the Veteran's "pain in the...right knee" to his in-service "right foot injury."  However, as discussed above, pain alone, without medical diagnosis or evidence of underlying pathology, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).     Additionally, a July 2009 VA examination report included an impression of "[r]ight knee strain" and an October 2009 private treatment record from Dr. P.T. included an assessment of "[p]robable chondromalacia, post traumatic."  It is unclear from the evidence of record if the Veteran has a chronic right knee disability, as opposed to an acute or transitory condition.  As such, on remand, a VA examination is necessary to determine if the Veteran has a chronic right knee disability, and if so, whether such disability was caused or aggravated by the Veteran's service-connected right foot and toe disability.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination for his right knee.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

a.  Whether the Veteran has a chronic right knee disability.

b.  If the examiner diagnosis a chronic right knee disability, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed chronic right knee disability is due to or caused by the Veteran's service-connected right foot and toe disability, to include as a result of alteration in gait.  

c.  If the examiner diagnosis a chronic right knee disability, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed chronic right knee disability has been aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected right foot and toe disability.  If aggravation is found, the examiner must address the following medical issues: (1) the baseline manifestations of the Veteran's diagnosed chronic right knee disability found prior to aggravation; and (2) the increased manifestations which, in the medical professional's opinion, are proximately due to the service-connected right foot and toe disability.

The examiner's attention is invited to a July 2009 VA examination report that included an impression of "[r]ight knee strain" and an October 2009 private treatment record from Dr. P.T. that included an assessment of "[p]robable chondromalacia, post traumatic."  Additional attention is invited to a June 2013 letter from private Dr. J.F. that provided a positive opinion relating the Veteran's "pain in the...right knee" to his in-service "right foot injury, because of residual loss of proprioception, deformity, and rigidity resulting in excess pronation and antalgic gait" and the June 2013 letter from private provider D.P. (a podiatrist) that the Veteran's "foot pain and subsequent modified gait most definitely adversely affects his...knee function."  

The examiner must provide a thorough rationale for his or her conclusion. The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After completing the requested action and undertaking any additional development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


